UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended October 2, 2010 Commission File Number: 0-25121 SELECT COMFORT CORPORATION (Exact name of registrant as specified in its charter) Minnesota 41-1597886 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9800 59th Avenue North Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (763) 551-7000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). YES o NO o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x As of October 2, 2010, 55,415,000 shares of the Registrant’s Common Stock were outstanding. SELECT COMFORT CORPORATION AND SUBSIDIARIES INDEX Page PART I: FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of October 2, 2010 and January 2, 2010 3 Condensed Consolidated Statements of Operations for the Three and Nine Months ended October 2, 2010 and October 3, 2009 4 Condensed Consolidated Statement of Shareholders’ Equity for the Nine Months ended October 2, 2010 5 Condensed Consolidated Statements of Cash Flows for the Nine Months ended October 2, 2010 and October 3, 2009 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II: OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Reserved 22 Item 5. Other Information 22 Item 6. Exhibits 23 SIGNATURES 24 2 Index PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SELECT COMFORT CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands, except per share amounts) (unaudited) October 2, January 2, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $337 and $379, respectively Inventories Income taxes receivable — Prepaid expenses Deferred income taxes Other current assets Total current assets Property and equipment, net Deferred income taxes Other assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Customer prepayments Accruals: Sales returns Compensation and benefits Taxes and withholding Other current liabilities Total current liabilities Non-current liabilities: Warranty liabilities Capital lease obligations Other long-term liabilities Total non-current liabilities Total liabilities Shareholders’ equity: Undesignated preferred stock; 5,000 shares authorized, no shares issued and outstanding — — Common stock, $0.01 par value; 142,500 shares authorized, 55,415 and 54,310 shares issued and outstanding, respectively Additional paid-in capital Retained earnings (accumulated deficit) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations (unaudited – in thousands, except per share amounts) Three Months Ended Nine Months Ended October 2, October 3, October 2, October 3, Net sales $ Cost of sales Gross profit Operating expenses: Sales and marketing General and administrative Research and development Asset impairment charges — Terminated equity financing charges — — Total operating expenses Operating income Other expense, net 50 Income before income taxes Income tax expense Net income $ Net income per share – basic $ Weighted-average shares – basic Net income per share – diluted $ Weighted-average shares – diluted See accompanying notes to condensed consolidated financial statements. 4 Index SELECT COMFORT CORPORATION AND SUBSIDIARIES Condensed Consolidated Statement of Shareholders’ Equity (unaudited – in thousands) Common Stock Additional Paid-In Capital (Accumulated Deficit)/ Retained
